In a matrimonial action in which the parties were divorced by judgment entered November 5, 1999, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Zimmerman, J.), dated July 22, 2008, as denied, without a hearing, that branch of her motion which was, in effect, for a modification of the plaintiffs child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied, without a hearing, that branch of the defendant’s motion which was, in effect, for a modification of the plaintiffs child support obligation. The defendant did not allege, much less prove, that the plaintiff was failing to pay adequate child support, did not dispute the plaintiffs contention that he was paying all of the child’s college and other expenses, and failed to allege or demonstrate that the needs of the child were not being met (cf. Friedman v Friedman, 65 AD3d 1081 [2009]). Rivera, J.P., Florio, Miller and Hall, JJ., concur.